Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 and 14-20 are pending in the instant application.

Election/Restrictions
Applicant’s election with traverse of Group I, 

    PNG
    media_image1.png
    126
    632
    media_image1.png
    Greyscale
,
and the species of Label 1, which is [1-(2-hydrazino-2-oxo-ethyl)triazol-4-yl]methyl-trimethyl- ammonium; 2,2,2-trifluoroacetate, found in Example 1 on pages 78-79 of the instant specification (reproduced below),

    PNG
    media_image2.png
    181
    638
    media_image2.png
    Greyscale
,
in the reply filed on August 11, 2022 is acknowledged.  The traversal is on the ground(s) that: (1) the claims of Group I, II and IV have elements in common; and (2) any search of the prior art and examination involving Group I claims will substantially co-extend with the search and examination of the Group II and Group IV claims.  
This is not found persuasive because there is no common core in the compounds of instant formula A, 
X-L1-Y-L2-Z.
Each of the variables which make up formula A are defined using functional language.  For example, variable X is defined in independent claim 1 as a reactive unit, which is capable of forming a covalent bond with an analyte molecule.  Some of the functional groups embraced by the language “reactive unit” are disclosed on lines 18-22 of page 22 of the instant specification (reproduced below),

    PNG
    media_image3.png
    139
    635
    media_image3.png
    Greyscale

Variable X alone embraces a very broad listing of various functional groups.  Such similar broad language is used to define the other variables in instant formula A.  Therefore, it is strongly disagreed that the claims of Group I, II and IV have elements in common when even the compounds of Group I themselves lack elements in common or a single structural similarity.
	Further, Applicant argues that the search and examination of elected Group I will substantially co-extend with the search and examination of the non-elected inventions.  In response, Applicant’s argument is not persuasive.  The inventions require a different field of search such as searching different Main Groups/Sub Groups and employing different search 
queries.  Additionally, prior art which may be applicable to the compounds of elected Group I may not be applicable to the non-elected inventions.

The requirement is still deemed proper and is therefore made FINAL.


Claims 11, 12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 11, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on February 23, 2021 and February 24, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Improper Markush Grouping Rejection
Claims 1-10 and 15-20 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the compounds of instant formula A, “X-L1-Y-L2-Z”, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  The species of the Markush group of compounds of instant formula (A) do not share a “single structural similarity” because there are no required structural features within each variable definition such that each member of the group would have at least one structural feature, which feature is essential to the activity/function of the claimed compounds, in common.  This rejection applies for the Markush groups used to define each of variables X, L1, Y, L2 and Z.  Claims 1-10 and 15-20 encompass a wide variety of chemical species which are in different recognized physical classes, and would embrace different chemical compounds that do not share any single structural similarity between the species.  Such is evidenced by the fact that each position in instant formula A encompassed by the claims is a variable (i.e., no single position in the chemical formula can be construed as being common among each member of the Markush group).  The claims recite a Markush grouping for each position in claimed formula A.  For the purposes of providing an example, it is noted that the Y variable, for instance, in independent claim 1 encompasses a wide variety of 4-6 membered heterocyclic skeletons such as: triazole, tetrazole, oxadiazole, thiadiazole, pyridine, pyrimidine, etc., as well as their hydrogenated forms.  These 4-6 membered heterocyclic skeletons are separately classified such as; 
triazoles are classified in CPC C07D 249/+, 
tetrazoles are classified in CPC C07D 257/+; 
oxadiazoles are classified in CPC C07D 271/+; 
thiadiazoles are classified in CPC C07D285/+; 
pyridines are classified in CPC C07D 213/+; and 
pyrimidines are classified in CPC C07D 239/+.  
See the definition of variable Y on pages 25-26 of the instant specification.  This demonstrates that not all members recited in this Markush group belong to the same recognized chemical class; i.e., the species fail to share a single structural similarity or any substantial structural feature.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  

This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 
37 CFR 41.31(a)(1) (emphasis provided).

A proper Markush grouping which has been searched and examined in the instant application, inclusive of the elected species, the 2,2,2-trifluoroacetate salt of 
    PNG
    media_image4.png
    149
    580
    media_image4.png
    Greyscale
 (Label 1), 
are compounds which are embraced by instant formula (A),
 X-L1-Y-L2-Z,  
where Y represents a triazole; and 
X represents carbonyl-reactive unit or a carboxyl reactive unit.
The terms “carbonyl-reactive unit” and “carboxyl reactive unit” are defined on pages 21-22 of the instant specification (reproduced below in-part),  

    PNG
    media_image5.png
    149
    561
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    334
    578
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    76
    568
    media_image7.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the phrase “The compound” should be changed to “A compound” (line 1 of the claim).
The definition of variable Z and the phrase “including any salt thereof” makes independent claim 1 indefinite.  Variable Z is defined as a charged unit comprising at least one permanently charged moiety.  It would appear that a compound of formula A does not have to be in the form of a salt because of the phrase “including any salt thereof”.  Therefore, claim 1 is indefinite because claim 1 improperly claims charged radicals when a salt is absent instead of claiming neutral (or complete) compounds, such as when a salt is present.  See the elected species of Label 1 which is in the form of a 2,2,2-trifluoroacetate salt.  Correction is required.
Claims dependent on claim 1 which do not resolve the issues identified above are also indefinite.
Regarding claim 20, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claim 6 fails to further limit claim 1 because claim 1 already states that the charged unit represented by variable Z is permanently charged.  This rejection can be overcome by cancelling claim 6.
 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,442,046.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is an overlap of subject matter claimed in the patent with the subject matter in the instant claims.  See, for example, Claim 15 in the patent (reproduced below),

    PNG
    media_image8.png
    62
    427
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    399
    408
    media_image9.png
    Greyscale
,  
and formula (Ic) in claim 17 of the patent (reproduced below),

    PNG
    media_image10.png
    221
    410
    media_image10.png
    Greyscale
.
Further, note the compound of Formula (Ia) in columns 33-34 of the patent,

    PNG
    media_image11.png
    224
    656
    media_image11.png
    Greyscale
.
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (e.g., reagents suitable in the mass spectrometric determination of analyte molecules).
One skilled in the art would thus be motivated to prepare products embraced by the patent to arrive at the instant claimed products with the expectation of obtaining additional beneficial products which would be useful as reagents suitable in the mass spectrometric determination of analyte molecules.  The instant claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed invention would have been obvious to one skilled in the art.
The instant application shares common inventors with the U.S. Patent {i.e., Uwe Kobold and Dieter Heindl}.  Further, the instant application and the U.S. Patent are not related to each other and thus, no 
35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the U.S. Patent render obvious the instant claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 15-18 and 20 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by each of the following:
a)	Rahimoff et al. {Journal of the American Chemical Society, July 17, 2017, 139, pages 10359-10364} - who disclose Compound 1 in Figure 1 and in Scheme 1 on page 10360,

    PNG
    media_image12.png
    141
    427
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    113
    450
    media_image13.png
    Greyscale

{a salt of the compound of instant formula A,
X-L1-Y-L2-Z,
wherein X=hydroxylamino; 
L1= linker -CH2-C(=O)NHCH2-; 
Y=1,2,3-triazolyl; 
L2=linker -phenylene-NHC(=O)CH2-; and 
Z= N,N,N-trimethyl-methanaminium};


	b)	Peters et al. {Canadian Journal of Physiology and Pharmacology (1968), 46(2), 195-200} - who disclose Compound 13 in Table 1 on page 196,

    PNG
    media_image14.png
    126
    123
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    40
    841
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    28
    832
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    329
    324
    media_image17.png
    Greyscale
;
{a salt of the compound of instant formula A,
X-L1-Y-L2-Z,
wherein X=hydrazide unit, -C(O)-NH-NH2; 
L1=a bond (see line 29 on page 26 of the instant specification); 
Y=1,2,3-triazolyl; 
L2=a bond; and 
Z=diazo};    

	c)	Haslop et al. {Journal of Labelled Compounds and Radiopharmaceuticals (2013), 56(6), 313-316} - who disclose the compound on page 315,

    PNG
    media_image18.png
    53
    376
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    441
    615
    media_image19.png
    Greyscale

{a salt of the compound of instant formula A,
X-L1-Y-L2-Z,
wherein X=carboxyl reactive unit -CH2-F  (alkylhalide); 
L1=linker -CH2-; 
Y=1,2,3-triazolyl; 
L2=linker -CH2-CH2-; and 
Z= triphenyl-phosphonium};  and


	d)	Francavilla et al. {Bioorganic & Medicinal Chemistry Letters (2009), 19(10), 2731-2734} - who disclose Compound 18 in Scheme 4 on page 2732,

    PNG
    media_image20.png
    107
    167
    media_image20.png
    Greyscale

{a salt of the compound of instant formula A,
X-L1-Y-L2-Z,
wherein X=carbonyl ester reactive unit -C(=O)O-tert-butyl; 
L1=linker -NHC(CH3)2-; 
Y=1,2,3-triazolyl; 
L2=linker -CH2-CH2-; and 
Z= N,N,N-trimethyl-methanaminium}.

Each of the above cited prior art disclose a compound that is embraced by the instant claimed invention as shown above.  Therefore, each of the above cited prior art anticipate the instant claimed invention.


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.


The elected species of Label 1 is free of the prior art of record.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/LAURA L STOCKTON/
Primary Examiner, Art Unit 1626                                                                                                                                                                                   Work Group 1620
Technology Center 1600

/JOSEPH K MCKANE/
Supervisory Patent Examiner, Art Unit 1626

/DANIEL M SULLIVAN/Director, Technology Center 1600                                                                                                                                                                                                        

October 22, 2022
Book XXVII, page 55